UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6510



FRANK PRIEST,

                Plaintiff - Appellant,

          v.


DARNLEY HODGE, SR., Superintendent of Riverside Regional Jail;
MS. BEACH, Accounting Tech of Riverside Regional Jail,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00098-GBL-TCB)


Submitted:   September 16, 2008       Decided:   September 19, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Priest, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Frank   Priest   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Priest v. Hodge, No. 1:08-cv-00098-GBL-TCB

(E.D. Va. filed Feb. 29, 2008; entered Mar. 3, 2008).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                            AFFIRMED




                               - 2 -